Citation Nr: 1015606	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-12 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to March 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision in which the RO, inter 
alia, denied service connection for migraine headaches, 
denied a claim for nonservice-connected benefits, and granted 
service connection and assigned an initial 30 percent rating 
for PTSD, effective December 20, 2004.  In October 2005, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in February 2006, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2006.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

Prior to certifying this appeal to the Board, in a March 2008 
rating decision, the RO granted the Veteran's claim for 
nonservice-connected pension benefits.  Because the March 
2008 decision represents a full grant of the benefits sought 
with respect to this issue, this matter is no longer before 
the Board for consideration.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1977).

In January 2009, the Board denied the Veteran's claim for 
service connection for migraine headaches, and remanded the 
Veteran's claim for an initial rating in excess of 30 percent 
for PTSD to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the RO/AMC continued to deny the claim (as 
reflected in a January 2010 supplemental SOC (SSOC)) and 
returned the matter remaining on appeal to the Board for 
further consideration.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the December 20, 2004 effective date of the grant 
of service connection for PTSD, the Veteran's psychiatric 
symptoms have been depressed mood, anxiety, nervousness, 
increased startle response, irritability, and some social 
isolation; these symptoms are indicative of no greater 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a March 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate his claim for service 
connection for PTSD.  After the award of a service 
connection, and the  Veteran's disagreement eith the initial 
rating assigned, the February 2006 SOC and May 2006 and June 
2007 SSOCs set forth the criteria for ratings for PTSD 
(which, in part, suffices for Dingess/Hartman).  Moreover, a 
March 2009 post-rating letter provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claim for a higher initial rating for PTSD, 
as well as what information and evidence must be submitted by 
a Veteran and what information and evidence would be obtained 
by VA.  These letters specifically informed the Veteran to 
submit any evidence in his possession pertinent to the claim 
(consistent with Pelegrini and the version of 38 C.F.R. § 
3.159 then in effect).  The letter also provided the Veteran 
with general information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.

After issuance of the above-described notice, and opportunity 
for the Veteran and his representative to respond, the RO 
readjudicated the claim for a higher initial rating as 
reflected in the June 2007 and January 2010 SSOCs.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of August 
2005 and March 2007 VA examinations.  Also of record and 
considered in connection with this matter are various written 
documents provided by the Veteran, and by his representative, 
on his behalf.

The Board also finds that no additional RO action to further 
develop the record on the claim for PTSD is warranted.  The 
Board acknowledges the request of the Veteran's 
representative that the Veteran be scheduled for a VA 
examination to evaluate his claimed PTSD.  The representative 
mistakenly believed that the Veteran failed to appear for a 
scheduled VA examination in April 2007, and he requested that 
the claim be remanded to schedule a new examination.  
However, the Veteran was provided with a VA examination in 
April 2007, and the claims file includes the report of that 
examination, as well as  VA treatment records through March 
2009.  The Veteran has not alleged that his PTSD increased in 
severity since the last examination.  See generally Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997).  On these facts, 
further examination of the Veteran is not necessary.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

The initial rating for the Veteran's PTSD has been assigned 
pursuant to Diagnostic Code 9411.  However, the actual 
criteria for rating the Veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130.

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).  

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects a diagnosis of major depressive 
disorder.  The Veteran has also been diagnosed with alcohol 
dependency.  Where it is not possible to distinguish the 
effects of nonservice-connected conditions from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  As discussed below, although the assigned GAF 
scores encompassed all three disabilities, the VA examiner 
was able to separate the Veteran's PTSD symptomatology from 
that related to his major depressive disorder and his alcohol 
dependency.  He also provided a detailed discussion of the 
level of the Veteran's social and occupational impairment, 
specifically due to his PTSD.

Private medical records from Dr. A. K., dated in February 
2005, reveal that the Veteran's psychotropic medication was 
working well without any side effects.  The Veteran denied 
suicidal or homicidal ideation, audio or visual 
hallucinations, and use of alcohol or drugs.  The Veteran was 
alert, awake, and oriented to time, place, and person.  He 
was dressed in neat, casual clothes.  Speech was within 
normal limits.  His affect appeared appropriate, calm, and 
stable.  The Veteran maintained good eye contact.  He was 
taking 75 milligrams of Zoloft and 100 milligrams of 
Trazedone on a daily basis.

During an August 2005 VA examination, the Veteran reported 
being hospitalized for depression and suicidal ideation in 
May 2004.  Since separating from the military, the Veteran 
worked many different jobs.  He was currently unemployed, and 
had not worked in two years.  His most recent job had been 
driving a security truck, but he was fired from that job for 
alcohol-related problems.  He worked occasionally doing some 
labor for a friend in construction.  The Veteran frequently 
completed job applications but was unable to find steady 
work.  The Veteran currently lived with his mother.  He 
helped with household chores, yard work, and home repair.  
His daughter lived nearby, and they had a reasonably good 
relationship.  He felt close to his other family.  His social 
life was limited.

On examination, the Veteran reported experiencing daily 
intrusive recollections of Vietnam.  He had nightmares about 
twice per month with medications, but they were very frequent 
without medication.  He became nervous when confronted with 
situations that reminded him of Vietnam.  He preferred to 
avoid talking about, thinking about, or confronting reminders 
of his combat experience.  The Veteran complained of 
difficulty in establishing close relationships with friends.  
He enjoyed some leisure interests, including recreational and 
entertainment activities.  He described some increased 
startle response such as feeling jumpy and nervous after 
being startled by something.  The examiner diagnosed the 
Veteran with PTSD, major depressive disorder in partial 
remission, and alcohol dependence in early remission.  Major 
depressive disorder and alcohol abuse appeared intimately 
related and only partially related to the PTSD.  The examiner 
found that the primary symptoms at the time of the 
examination appeared to be related to PTSD.  The examiner 
assigned a GAF score of 61 because of the low number, 
frequency, and intensity of symptoms associated with low 
moderate reduction of social, vocational, and mental 
function, taking into account all three diagnoses.

Outpatient VA psychiatric records dated from March 2006 to 
May 2006, reveal that the Veteran complained of difficulty 
maintaining employment to due problems with depression and 
PTSD.  The Veteran was homeless.  He reported problems with 
nightmares, reminders of war with exaggerated startle 
response, flashbacks with hypervigilance, anger, 
concentration, and avoidance of people and feelings.  He 
reported having a close relationship with his family and 
several friends in his city.  On examination, the Veteran was 
coherent, polite, goal-oriented, and without delusions.  The 
Veteran denied suicidal and homicidal ideation.  The social 
worker noted that the Veteran was alcohol dependent, and she 
encouraged him to seek treatment.  The social worker assigned 
a GAF score of 31 in March 2006, a GAF score of 35 in April 
2006, and a GAF score of 55 in May 2006.

During an April 2007 VA PTSD examination, the Veteran 
reported that he was drinking occasionally.  He was taking 20 
milligrams of Mirtazepine and 100 milligrams of Trazedone per 
day.  The examiner noted that the treatment records indicated 
that the Veteran was busy doing chores for friends and 
family, perhaps at a level higher than he described in the 
interview.  The Veteran reported that he worked as a truck 
driver until 2004 when he stopped working because of back 
pain and arthritis.  He had not attempted to work since 2004.  
The Veteran had friends and visited his family regularly.  He 
was able to manage all his own self care.  He took long walks 
but did little else to occupy his time.

On examination, the Veteran was casually, reasonably cleanly, 
and neatly dressed, alert, cooperative, and showed good eye 
contact.  He smelled of stale alcohol.  He was oriented to 
time, place, and person.  His psychomotor activity was within 
normal limits.  His speech was clear and of normal volume and 
articulation.  His thought process was goal-oriented and had 
no derailment, loose or clanging associations, thought 
blocking, or neologisms.  He had no signs of delusional or 
frankly paranoid belief systems.  The Veteran described 
symptoms of recurrent recollections, recurrent nightmares, 
intense memories, efforts to avoid trauma associated with 
thoughts, feelings, and conversation, efforts to avoid 
activities, places, and people that arouse recollections, and 
hypervigilance to be of definite severity.  He also reported 
symptoms including shakiness when exposed to reminders of 
Vietnam, a feeling of detachment and estrangement from 
others, depression, difficulty concentrating, and exaggerated 
startle response of mild severity.  The Veteran was 
depressed, constantly jittery, had reduced concentration, and 
had feelings of worthlessness.  Much of his depression and 
nervousness related to his living situation.  He denied panic 
episodes, mania, or psychosis.  The Veteran had thoughts of 
suicide without intent.

Psychometric testing produced an extremely elevated profile 
that appeared to be artificially elevated because of the 
Veteran's need for compensation.  The examiner diagnosed the 
Veteran with PTSD, major depressive disorder in partial 
remission, and alcohol dependence.  He assigned a GAF score 
of 55 for all three disorders because of the moderate number, 
frequency, and intensity of symptoms associated with moderate 
reduction of social, vocational, and mental functioning.  The 
examiner noted that the Veteran's PTSD symptoms were likely 
due to his military experiences.  The Veteran also had severe 
financial and vocational issues that played a strong role in 
maintaining his depressive symptoms, as did chronic use of 
alcohol.  The examiner found that these had little to do with 
PTSD and contributed a moderate amount to his overall 
distress.  The Veteran also expressed a strong desire to 
receive increased compensation, and this likely increased his 
distress.  The examiner believed that the Veteran's symptoms 
had not become significantly worse since his last 
examination.  The Veteran's prognosis was poor given his 
vocational and adjustment history.

The examiner determined that the Veteran's PTSD symptoms 
would likely cause mild to moderate discomfort when 
interacting with other people, and mildly reduced 
communication effectiveness.  This level of fatigue, 
concentration problems, and inner turmoil would likely cause 
moderate work inefficiency and lack of productivity.  He 
expressed moderate fatigue, apathy, and motivation problems 
that would likely cause mild difficulty with reliability, 
however, much of this appeared to be related to health 
issues.  The amount of avoidance of social contact and 
confrontation would likely interfere mildly to moderately 
with his ability to interact effectively.  His ability to 
maintain a logical thinking process appeared adequate and 
would not likely impact his social or vocational functioning.  
The Veteran had some moderate to high moderate reduction in 
his ability to adapt to stressful circumstances such as 
workplace, classroom, and other social environments, however, 
a fair portion of this appeared to be related to depression 
and adjustment issues.  He did not suffer from gross 
impairment in thought processes, delusions, or 
hallucinations.  He was not a danger to himself or others.

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that, 
since the December 20, 2004 effective date of the grant of 
service connection, the criteria for an initial rating in 
excess of 30 percent have not been met.

As indicated above, the Veteran's psychiatric symptoms have 
been manifested, primarily, by complaints of depressed mood, 
anxiety, nervousness, increased startle response, 
irritability, and some social isolation.  During his VA 
examinations, the Veteran stated that he managed to maintain 
relationships with his family and some friends.  As noted by 
VA examiners, the Veteran worked as a truck driver until 2004 
before he was fired for alcohol-related problems.  He also 
mentioned that he stopped working due to back pain and 
arthritis.  Panic attacks have consistently been denied.

The record reflects that, at times, the Veteran has reported 
intermittent suicidal ideation, but he has repeatedly denied 
any plans to hurt self or others.  On several occasions the 
Veteran has complained of having flashbacks and nightmares, 
but they subsided when he began medication in mid-2004.  He 
has not presented any obsessive, compulsive, or ritualistic 
behaviors on examination.

Collectively, the aforementioned medical evidence reflects 
that, the Veteran's symptoms have resulted in no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  This is a level of occupational and 
social impairment consistent with the currently assigned 30 
percent disability rating.

At no point has the Veteran's PTSD met the criteria for at 
least the next higher, 50 percent, rating.  As noted above, 
under the General Rating Formula, the 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  However, the objective medical evidence does 
not show such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; impaired judgment; or difficulty in 
establishing and maintaining effective work relationships 
that are characteristic of the 50 percent rating.

The Veteran has some documented symptoms of difficulty in 
establishing and maintaining effective work relationships, 
but these difficulties have been ascribed by VA to be more 
related to his alcohol dependency than to PTSD.  At the 
August 2005 VA examination, the Veteran's PTSD symptoms were 
found to cause mild to low moderate work inefficiency and 
productivity.  His avoidance of social contact and 
confrontation would likely interfere with his ability to 
interact effectively to a mild degree.  At the March 2007 VA 
examination, the Veteran's symptoms were found to cause 
moderate work inefficiency and lack of productivity.  His 
avoidance was found to likely interfere to a mild to moderate 
degree with his social and vocational functioning.  Although 
he also has shown difficulty in establishing social 
relationships, the competent medical evidence reflects that 
he appears to have a good relationship with his family and 
some friends.

Notably, on treatment reports where the Veteran's PTSD 
symptoms were discussed separately from his psychiatric 
symptoms related to his no service-connected disabilities, 
the examiners found that the Veteran's PTSD symptoms caused 
mild to moderate work inefficiency and productivity and a 
mild to moderate degree of interference with social 
interaction (August 2005 and March 2007 VA examinations).  
Here, the examiners' observations and specific statements 
regarding the Veteran's symptoms of PTSD are the most 
probative pieces of evidence in determining his rating.

The Board also finds that none of the assigned GAF scores, 
alone, provides a basis for assignment of any higher rating 
for the Veteran's service-connected PTSD.  The assigned GAF 
scores of record are  61 (in August 2005), 55 (in May 2006 
and April 2007), 31 (in March 2006), and 35 (in April 2006).

Under the DSM-IV, GAF scores from 61 to 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 are indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

The GAF score of  61 clearly reflects even less impairment 
than that contemplated in the current 30 percent rating.  
While the lowest GAF scores of 31 and 35 suggest more 
significant impairment than what is contemplated in the 
initial 30 percent rating assigned, the Board notes that the 
symptomatology described in the March and April 2006 VA 
treatment records (where these scores were given) is not 
consistent with such low GAF scores.  No ,impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood-symptoms indicative of such a 
score pursuant to the DSM-IV-were found.  Also, notably, the 
social worker provided one GAF score, which encompassed the 
Veteran's service-connected PTSD and his symptoms related to 
his nonservice-connected conditions of major depressive 
disorder and alcohol dependency.  In March 2006, the Veteran 
was drinking again, and he was referred for help related to 
this issue.  In March and April 2006, the Veteran reported 
significant stressing problems concerning his financial 
situation and eviction from his place of residence.  Due to 
the anxiety relating to these issues, the social worker 
assigned GAF scores of 31 and 35.  However, once the 
Veteran's housing situation was stabilized in May 2006, his 
GAF score improved to 55.  This score, also assigned most 
recently in April 2007, is consistent the overall level of 
moderate impairment consistent with the assigned 30 percent 
rating.

In determining that the criteria for a 50 percent rating for 
the Veteran's psychiatric symptoms shown are not met, the 
Board has considered the rating criteria in the General 
Rating Formula for Mental Disorders not as an exhaustive list 
of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating. 
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

As a final point, the Board notes that, the Veteran's own 
assertions, advanced in written statements, have been 
considered.  However, the Board finds that the assertions 
made in support of his claim for higher rating are not 
entitled to more weight than the objective findings rendered 
by trained medical professionals in evaluating the Veteran's 
PTSD, to include the findings of the various VA examiners.  
See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As indicated above, the persuasive medical evidence indicates 
that the Veteran's PTSD symptomatology, as reflected in 
medical treatment records, is consistent with the assigned 30 
percent rating.

Under the circumstances of this case, the Board finds that, 
since the effective date of the grant of service connection, 
the Veteran's PTSD symptomatology has more nearly 
approximated the criteria for the 30 percent rather than 50 
percent rating.  See 38 C.F.R. § 4.7.  As the criteria for 
the next higher, 50 percent, rating are not met, it follows 
that the criteria for an even higher rating (70 or 100 
percent) likewise are not met.

On these facts, there is no basis for staged rating, pursuant 
to Fenderson, and the claim for an initial rating in excess 
of 30 percent for PTSD must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See  38 
U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


